Citation Nr: 0216978	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  99-16 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).

(The issue of entitlement to service connection for 
costochondritis, claimed as chest pains, will be the subject 
of a later decision.)


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from May 1978 to 
November 1995.  

This appeal came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001, rating decision of 
the Jackson, Mississippi, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied entitlement to TDIU.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for costochondritis, 
claimed as chest pains, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  The veteran has a 12th grade education and last worked on 
a full time basis in August 2000.

2.  The veteran is service-connected for sleep apnea, 
evaluated as 50 percent disabling; diabetes with peripheral 
neuropathy, evaluated as 40 percent disabling; residuals, 
fracture of the left tibia plateau, bilateral degenerative 
joint disease of the knees, evaluated as 10 percent 
disabling; residuals, removal of colon polyps, cervical 
strain, residuals first and second degree burns of the face, 
peptic ulcer disease, hiatal hernia, and rhinopharyngitis, 
sinusitis with headache, upper respiratory infection, 
rhinitis, bronchitis, and pharyngitis, all noncompensably 
disabling.  

3.  The veteran's combined disability rating is 70 percent.  

4.  The veteran's service-connected disabilities are of such 
severity as to preclude all forms of substantially gainful 
employment.  


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is unemployable due to his 
service-connected disabilities alone.  

In order to establish a total disability rating based on 
individual unemployability, there must be an impairment so 
severe that it is impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340.  In reaching such a determination, the central 
inquiry is whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person. 38 C.F.R. § 4.15.  

A total disability rating may be assigned where the 
schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service- connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal 
employment shall not be considered substantially gainful 
employment. 38 C.F.R. § 4.16(a).

Service connection is in effect for sleep apnea, evaluated 
as 50 percent disabling; diabetes with peripheral 
neuropathy, evaluated as 40 percent disabling; residuals, 
fracture of the left tibia plateau, bilateral degenerative 
joint disease of the knees, evaluated as 10 percent 
disabling; and residuals, removal of colon polyps, cervical 
strain, residuals first and second degree burns of the face, 
peptic ulcer disease, hiatal hernia, and rhinopharyngitis, 
sinusitis with headache, upper respiratory infection, 
rhinitis, bronchitis, and pharyngitis, all noncompensably 
disabling.  The veteran's combined disability rating is 
70 percent.  Thus, he meets the minimum schedular 
requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, 
the evidence must still show that the veteran is unable to 
pursue a substantially gainful occupation due to his 
service- connected disabilities.  The issue, therefore, is 
whether the veteran's service-connected disabilities alone 
prevent him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor which takes this case outside the norm.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether the 
veteran can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  

In this case, the evidence shows that the veteran has a 12th 
grade education.  He reported that he last worked full time 
in 2000.  Since his last employment, he has attempted to 
obtain employment on three occasions, to no avail.  Although 
his most recent employer, the Census Bureau, indicated in a 
May 2001 statement that he was no longer working for them 
because of lack of work, during an April 2001 VA 
examination, the veteran noted while working as a Census 
Bureau field supervisor, he had considerable problems with 
his knees, having to walk a lot and get in and out of the 
car all day.  He indicated that he was able to work at that 
time because he had a good supervisor that continued to 
allow him to work.  A VA examiner indicated in a March 2001 
medical statement, that the veteran's multiple health 
problems required regular and frequent medical follow-ups.  
Because of the veteran's disabilities, it was that 
examiner's opinion that the veteran would be unable to 
participate in a vocational rehabilitation program and that 
the prospect that he would be able to return to the work 
force was poor.  VA vocational rehabilitation and employment 
services, notified the veteran in April 2001 that he was not 
reasonably feasible for achieving a vocational goal because 
providing service to him would not result in his becoming 
employed.  He was not provided vocational rehabilitation.  
Although glaucoma, for which he is not service-connected, 
was included in both the statement from the VA examiner and 
VA vocational rehabilitation services, the rest of the 
veteran's disabilities cited as preventing the veteran from 
employment were his service-connected disabilities.  
Finally, in an August 2001 VA medical statement, the 
examiner notes that the veteran has some disabilities that 
need to be evaluated, that are not service-connected.  
However, the examiner discusses that the veteran has 
multiple medical problems, and that at the time of the 
examination, he was unemployable.  He specifically related 
the veteran's service-connected disabilities, including his 
knee disability and diabetes mellitus.  

Given the veteran's considerable service-connected 
disabilities, the severity of his service-connected sleep 
apnea and diabetes mellitus with peripheral neuropathy, and 
the VA examination and vocational rehabilitation findings 
that he is unable to work, the Board finds that the evidence 
supports the claim for TDIU in this case.  



II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West Supp. 2002), which became effective on 
November 9, 2000, during the appeal's pendency.  The VCAA 
redefines VA's duty to assist and enhances the duty to 
notify claimants about information and evidence necessary to 
substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.  

In this case, VA has substantially complied with the duty to 
assist and the duty to notify provisions of the VCAA.  The 
veteran was informed of its provisions by a March 23, 2001 
VCAA notice letter.  The VCAA letter informed the veteran of 
what assistance VA would provide and what evidence, if any, 
the veteran should provide.  He was also notified of any 
time limitations associated with his claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Additionally, a 
November 2001 supplemental statement of the case (SSOC) 
informed the veteran of the applicable laws and regulations 
needed to substantiate his claim.  The SSOC also notified 
the veteran that the March 2001 VCAA development letter was 
provided to inform him of VA's duty to assist obligations.  
He has also had the opportunity to testify at a hearing 
regarding his claim.  He declined.  The Board therefore 
finds that VA has complied with all obligations to inform 
the veteran of the applicable laws and regulations and with 
all duties to assist the veteran in the development of the 
issue discussed above.  Thus, a remand for further technical 
compliance with the provisions of the VCAA is not necessary.  
Furthermore, given the favorable outcome of the veteran's 
appeal, he is not prejudiced by any failure to comply with 
notice and assistance provisions of the VCAA.  Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993).



ORDER

Entitlement to a total disability rating based on individual 
unemployability (TDIU) is granted, subject to the laws and 
regulations governing the award of monetary benefits.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

